Earl Warren: Number 9, Charles F. Barr et al., Petitioners, versus City of Columbia. Mr. Perry, you may proceed with your argument.
Matthew J. Perry: Mr. Chief Justice, may it please the Court. This case is here on writ of certiorari to the Supreme Court of the State of South Carolina. The case arose in March, 1960 at which time the sit-in movement or the movement which brings these cases before the Court at this time, was perhaps at its highest stage. One day before this case arose, some of the petitioners in this case went to the Office of the City Manager of the City of Columbia to discuss matters pertaining to the efforts of Negroes to use lunch counter facilities in the City of Columbia and at that conference, the record shows that the City Manager of the City of Columbia advised some of these petitioners, gentlemen, further demonstrations will not be tolerated. At that particular time, the -- most of the stores, drugstores and other stores which had lunch counters in the City of Columbia followed the policy of excluding Negroes or of segregating them therein. A few days before March 15, 1960, police officers working for the City of Columbia and other officers of the South Carolina Law Enforcement Division working in cooperation with the City Police of the City of Columbia, learned that Negroes would make an effort to gain food service at the Taylor Street Pharmacy located in the City of Columbia. Agent Carl Stokes of the South Carolina Law Enforcement Division testified that he and other officers advised the management of Taylor Street Pharmacy that Negroes were coming. They had some meeting among themselves and worked out a plan whereby the action which was thereafter taken was formulated. This plan was that among other things, that officers would be placed in the premises of the Taylor Street Pharmacy. On March 15, 1960, Agent Carl Stokes of the South Carolina Law Enforcement Division and the Deputy Sheriff were on duty in the Taylor Street Pharmacy premises. They've been waiting there throughout the morning, up until the time the five petitioners here appeared. When the petitioners entered the store, they walked in quietly and some of them stopped near the front of the store to purchase some cards.
Arthur J. Goldberg: (Inaudible)
Matthew J. Perry: Well, they might have known it, Mr. Justice Goldberg. The -- the Solicitor General's argument on the vagueness of the statute here might still have merit because of course, the statute did not give these petitioners any warning. They -- they may have known but the statute didn't.
Arthur J. Goldberg: (Inaudible)
Matthew J. Perry: They were told this officially by the City Manager of the City of Columbia. However, petitioner, David Carter testified at the trial that he did not know he would not be served and that in fact he went there to be served.
Arthur J. Goldberg: (Inaudible)
Matthew J. Perry: I would say that he was expressing some optimism, sir. [Laughter]
Arthur J. Goldberg: (Inaudible)
Matthew J. Perry: After some of the petitioners stopped to buy postcards or other cards, they then started walking to the rear of the store. Now here, perhaps I should state the lay-out of the store. The Taylor Street Pharmacy is a very large drugstore in the City of Columbia. In fact, it is described by its manager as a department store. It also has a restaurant which is located near the rear or at the rear of the store premises. The petitioners started walking back there and Agent Carl Stokes together with the Deputy Sheriff followed them in close pursuit because this was the kind of thing that Agent Stokes and the Deputy Sheriff were waiting for and as the petitioners went into the restaurant area, some of them -- all of them took seats at different points. The manager of the store came into the lunchroom area and stationed himself at a point where he felt his voice could be heard by all and stated that the Negroes would not be served and that they would have to leave. At this time, Agent Stokes was standing right by the manager there in close proximity to him and after the -- the store manager had made his statement and petitioners did not move, Agent Stokes leaned over and said to the manager, "Now, you go over and tell each one of them in person or -- or directly to leave in my presence." Acting in response to the request of the -- the police officer, Mr. Terry, the manager went over to each of the petitioners, all except one of them and told them that they would have to leave, with that is with Agent Stokes still following in close pursuit.
Earl Warren: Agent Stokes was a policeman?
Matthew J. Perry: Yes, sir. Agent Stokes was an officer of the South Carolina Law Enforcement Division. After --
Potter Stewart: That's a lot -- does that mean the state police? That's a long way, right?
Matthew J. Perry: That is correct, sir. The South Carolina Law Enforcement Division is the official police force of the State of South Carolina.
William J. Brennan, Jr.: We ran into that I think in Edward (Voice Overlap) --
Matthew J. Perry: That is correct in Edward versus South Carolina. After the manager had directed the Negroes to leave, he then left the area of the lunch counter or the restaurant. One of the petitioners sought to have some words with him on the way out but the manager said, "I have nothing further to say" and kept leaving the place. At this point then, Agent Stokes and the Deputy Sheriff took over completely with petitioners still occupying their seats in the same manner which had characterized their conduct before the manager left. And at that -- at this point, Mr. Stokes, the -- the SLED Agent stated to the petitioners, "Now, I am a State Officer and I am saying to you, you will have to leave."
Potter Stewart: At this point, assuming – assuming, putting aside your -- your constitutional argument, at this point an offense had been committed, had it not?
Matthew J. Perry: I --
Potter Stewart: Putting aside the -- the vagueness arguments and your constitutional argument, but at this point, it was appropriate that -- it's what I'm suggesting that the law enforcement officers take -- takeover because an offense had been committed under the state law.
Matthew J. Perry: Well, in our view, the -- no offense at that time had been committed because the petitioners had done nothing --
Potter Stewart: Except stay there after they've been told to leave.
Matthew J. Perry: That is correct and the only reason for the request which was made to them to leave was because they're Negroes.
Potter Stewart: Well, as I say, I -- I'm putting to one side, the constitutional argument as a matter of state law, an offense had been then committed after they've stayed there, after been -- being told to leave, had it not?
Matthew J. Perry: An offense which has been -- has been defined by South Carolina to constitute an offense.
Potter Stewart: Exactly.
Matthew J. Perry: Yes, sir.
Arthur J. Goldberg: (Inaudible)
Matthew J. Perry: That is correct, Mr. Justice Goldberg. We did, however, contend that the petitioners were -- were pursuing their constitutional right of freedom of speech and expression.
Arthur J. Goldberg: (Inaudible)
Matthew J. Perry: Yes, sir.
Arthur J. Goldberg: But on the vagueness point (Inaudible)
Matthew J. Perry: That is correct.
William J. Brennan, Jr.: It was not raised.
Matthew J. Perry: It was not specifically raised that the -- at the trial except to the extent that it might have been raised in the -- the contention that petitioners were exercising right of freedom of speech.
William J. Brennan, Jr.: Well, wasn't it argued (Inaudible)
Matthew J. Perry: Not specifically. When -- when Agent Stokes said to the petitioners, "Alright, now, I'm a police officer and you will have to leave," petitioners kept their seats. He there upon placed them under arrest and told them to follow me at which time all of the petitioners followed Agent Stokes out of the store and got into his police car. Now, these petitioners were thereupon charged in warrants issued by the City of Columbia with trespass under Section 16-386 of the South Carolina Code of Laws for 1952 at that time, and I might say parenthetically that since that time, South Carolina has re-codified under that 1962 Code and the 19 -– the Section to which we refer as Section 16-386 under the 1952 Code is now codified by the same numerical number in the 1962 Code.
Arthur J. Goldberg: (Inaudible)
Matthew J. Perry: There is no change made. It's copied verbatim.
Arthur J. Goldberg: (Inaudible)
Matthew J. Perry: That is correct, however, shortly after these cases reached the Court in March 1960, South Carolina enacted a new statute which was before this Court last year in Peterson versus City of Greenville, now codified as Section 16-388. Petitioners were also charged with breach of peace under a statute which is set-off in the record of these proceedings as Section 16-509.
Speaker: Where do you find that statute?
Matthew J. Perry: It's set forth in petitioners' brief at page 3. I beg you pardon. I have misstated the numerical Section, Section 15-909. This is the first time that particular statute had been invoked. The Court will recall that we were here in Edwards versus South Carolina, at which time the Court convicted petitioners of the common law offense of breach of peace, but throughout these proceedings, the -- the convictions of petitioners here have been referred to as violations of the particular section to which we refer. Petitioners were tried in the Municipal Court of the City of Columbia known as the Recorder's Court and were found guilty of the crimes of trespass and the breach of peace. The Richland County Court affirmed as did the South Carolina Supreme Court later rejecting petitioners' claims that their constitutional rights have been violated and rejecting further petitioners' claim that the evidence presented against them did not support the charge made on the ground that the exceptions which petitioners made were said to have been too general. However, this was the first time in these series of cases that the Court had invoked such a rule and in fact in other cases decided about the same time ruled upon exceptions, identical to those which were framed in this case.
Potter Stewart: The convictions under both statues were affirmed (Inaudible) both --
Matthew J. Perry: Yes, sir.
Potter Stewart: (Voice Overlap)
Matthew J. Perry: That's right.
Potter Stewart: And breach of peace?
Matthew J. Perry: And breach of peace.
Potter Stewart: Disorderly conduct?
Matthew J. Perry: That is correct. The statue is entitled disorderly conduct --
Potter Stewart: Disorderly conduct.
Matthew J. Perry: -- but it includes a multitude of offenses --
Potter Stewart: I see it, yeah.
Matthew J. Perry: -- including breach of peace.
Potter Stewart: And all of these petitioners were convicted under both.
Matthew J. Perry: That is correct.
Potter Stewart: And convictions under both were affirmed (Voice Overlap) --
Matthew J. Perry: Were affirmed, yes sir.
Potter Stewart: And were concurrent or consecutive sentences imposed or (Voice Overlap)
Matthew J. Perry: Consecutive sentences were --- were imposed in these cases with $24.50 of each sentence being suspended. We do not know what brought about the particular formula the Court used except that it represented some arbitrary concept on the part of the Court. This case then involves, we think a very clear cut illustration of the use of state power to enforce racial segregation. The police in this case came into the matter before petitioners ever went upon the premises of Taylor Street Pharmacy. They warned the manager in fact that Negroes were coming.
Potter Stewart: Played so the rule (Inaudible) the redcoats are coming or --?
Matthew J. Perry: Yes, sir.
Potter Stewart: That's all -- that's all the record shows just -- just that Negroes are coming.
Matthew J. Perry: That is correct and they also counseled to the manager in the method in which the criminal offense was to be charged and the evidence secured in order -- in order to later go to court and prosecute because --
Potter Stewart: I missed that. I'm sorry.
Matthew J. Perry: Alright sir. Agent Carl Stokes testified that he stood next to the manager and after the manger told the petitioners, "I -- I will not serve you, you will have to leave," the agent carrying the full colloquy of South Carolina power stood next to the manager and said to him, "Now, you go and tell each one of these petitioners, each one of these -- these persons, he will have to leave in my presence."
Potter Stewart: Stokes was this so-called SLED man?
Matthew J. Perry: That is correct and the Deputy Sheriff also was on the premises and standing close by.
Potter Stewart: Did he say anything, did say anything?
Matthew J. Perry: The record does not show that the Deputy Sheriff said anything. I believe that -- that respect and deference was given to the agent from the official police force in the State of South Carolina. I think Agent Stokes outranked the Deputy Sheriff and the record indicates that he did most of the active cooperation with the management in this case. The record also showed that he counseled with him before the Negroes came, while the Negroes were upon premises and then in fact arrested the petitioners without having been requested to do so by the manager.
Potter Stewart: Well, how significant is (Inaudible)
Matthew J. Perry: Well, I think that it is significant for the purpose of illustrating to this Court, the extent to which the -- the power of the State was -- was used as a matter of state law, but the thing what happened here --
Potter Stewart: Remembering my Brother Goldberg's question in the previous case, right, as to whether or not if the duty of the police officer to arrest somebody simply because he's requested to do so and the answer is obviously no in any State but certainly the other side of the coin is that -- that it is a duty of the police officer to arrest somebody if a misdemeanor is committed in his presence regardless of whether or not he's requested to do so, isn't that true?
Matthew J. Perry: Well, that may be true sir. I submit to the Court that where, as here, the -- the State had no statute specifically prohibiting this conduct, the City of Columbia had no ordinance specifically prohibiting it as well as the case in Peterson versus Greenville, the state officer requested and demanded that petitioners leave. There -- he thereby, made up a crime for them to they have to remain and when they refuse to immediately leave, the power of the state further went into operation by carrying forth an arrest which was not requested by the manager and we submit that this is important for the purpose of illustrating the extent of the -- the full power abused by the police.
Speaker: But what you're saying in effect is that this record shows that the State was there not to enforce property rights but to enforce segregation. That's --
Matthew J. Perry: Precisely.
Speaker: -- what you're really saying?
Matthew J. Perry: That is precisely our opposition sir.
Speaker: Now, implicit at least in these -- these records and these cases come up in various skimpy ways, implicit in this – wouldn't you think it was fair to say that the state court at least, rightly or wrongly found to the contrary. In other words, it recognized that the state could not do what you're claiming, it did.
Matthew J. Perry: The state court recognized the right on the part of management --
Speaker: To exclude.
Matthew J. Perry: -- to exclude --
Speaker: Right.
Matthew J. Perry: -- Negroes and thereby declared a state law of policy which we feel violates petitioners' rights to both equal protection and due process.
Speaker: Or, little off at least I was trying to say, you're -- you're making a specific statement that because of the advance notice of this, of the police of Stokes who was -- the Stokes that Negroes are coming to the restaurant and his action on the premises in arresting without -- without requesting the owner and other things you've said all add up to something that indicates that state was really enforcing segregation here rather than enforcing the trespass law.
Matthew J. Perry: Yes sir, precisely, precisely.
Speaker: My question here --
Matthew J. Perry: And I think that when we examine that against the -- the background of statutes in South Carolina which specifically require racial segregation and the custom which these statutes seemed to have generated.
Speaker: Yes, but you're getting off again and my Brother said because I'm -- I'm dealing with a particular thing because as far as I'm concern, if you can demonstrate what you show, you're entitled to a (Inaudible) of this case because I can't see in the record yet, that's what I'm --
Matthew J. Perry: Well sir, I think that that it's in the record right from the beginning of the first warning that Agent Stokes and other officers conveyed to the manager that Negroes were coming. I think it's also apparent in the record when Agent Stokes and the Deputy Sheriff went on duty on the store premises. I think it is also apparent that when petitioners were entering the restaurant, Agent Stokes and the Deputy Sheriff followed them in close pursuit, this being their primary purpose on the premises. I think it is --
Arthur J. Goldberg: (Inaudible) they have a duty in the record clearly that they have (Inaudible) between the police and the restaurant owner of what can be done. They have a duty (Inaudible) that in order for us to execute the policy of (Inaudible) this testimony that Mr. Stokes who had advised this in the owner, the manager (Inaudible).
Matthew J. Perry: I think Mr. Justice Goldberg if you will go back to the first one or the two statements are made which appears in the testimony of petitioner, David Carter. Prior to the entry and to the Taylor Street Drugstore premises, these young men had been and to see the City Manager and he had said to them, "Gentlemen, further demonstrations will not be tolerated." I believe we have to begin there to see exactly where the -- the statement on the part of the police of the City of Columbia came from and where the full power of the government of South Carolina came from.
Earl Warren: We'll recess now Mr. --